Title: To Thomas Jefferson from Andrew Smith, 24 October 1820
From: Smith, Andrew
To: Jefferson, Thomas


Sir
Richmond
24th October 1820
I yesterday was favor’d with your respected Letter dated the 19th Inst, enclosing your Draft for $68.78 on Captn Bernard Peyton, which was promptly paid, together, with interest from the 18th of June 1819, say $5.57 in all $74.32. for which be pleased to accept my thanks—I believe I already informed you of my having resumed the Agency of the Boston Glass Manufactory, in my Individual capacity, and should be happy to receive your farther Orders for any other articles, besides Window Glass—I beg leave to mention, that I have lately received the Agency of an Iron Compy in Pennsylvania, from whose furnace is produced a better quality than any other in the U States—or imported—universally declared so by all who have tried it, and from which the Armory at Harpers Ferry is supply’d for the Manufacture of Muskets &c.—should you require supplies of this Article for your Estates, I may with safety recommend it, and shall be pleased to furnish youI am RespectfullyAndw Smith